

EXHIBIT 10.1


THE NEW YORK TIMES COMPANIES
SUPPLEMENTAL RETIREMENT AND INVESTMENT PLAN
AMENDMENT NO. 7
THIS INSTRUMENT made as of the 2nd day of April, 2015, by the ERISA Management
Committee (the “Committee”) of The New York Times Company (the “Company”).
W I T N E S S E T H
WHEREAS, the Company maintains The New York Times Companies Supplemental
Retirement and Investment Plan, as restated in its entirety effective January 1,
2011 (the “Plan”) for the benefit of certain eligible employees; and
WHEREAS, pursuant to Section 12.01 of the Plan, the Committee has the authority
to amend the Plan; and
WHEREAS, in accordance with the February 19, 2015 Board of Directors resolution
renewing its delegations of authority to the Compensation Committee and the
Finance Committee, the Committee desires to amend the Plan to clarify the
delegation of authority with regard to approval of discretionary Profit Sharing
Contributions, and the amendment, merger and termination of the Plan;
NOW, THEREFORE, the Plan is hereby amended effective as of February 19, 2015 as
follows:


1. The first sentence in Section 3.02(b) is hereby amended to read as follows:


“Upon approval by the Compensation Committee, an Employer shall within the time
permitted by Section 404(a)(6) of the Code, contribute a discretionary Profit
Sharing Contribution for each eligible Participant’s Earnings (taking into
account only such Earnings as are paid after the date the Employee becomes a
Participant) for those Participants who have satisfied the eligibility
requirements of Section 2.01(d).”
 





--------------------------------------------------------------------------------



2. The first sentence of Section 12.01 of the Plan is hereby deleted in its
entirety and
replaced with the following:


“The Compensation Committee has the right to modify, alter or amend the Plan or
the Trust Agreement, from time to time, to any extent that it may deem
advisable. Notwithstanding the foregoing, the ERISA Management Committee shall
have the authority to amend the Plan and Trust Agreement, if such action is
necessary or desirable and is (i) required by law to ensure the Plan’s and the
Trust’s continued compliance with and qualification under Sections 401 and 501
of the Code and the applicable provisions of ERISA, or the appropriate
provisions of any subsequent applicable laws; (ii) required to comply with the
terms of a collective bargaining agreement; (iii) administrative in nature; or
(iv) not projected to require an increase in costs to the Company in excess of
$2.5 million per calendar year.”
3. Section 12.02 of the Plan is hereby amended by adding the following to the
beginning of that Section:


“The Compensation Committee, or the ERISA Management Committee provided the
projected costs to the Company do not exceed $2.5 million per calendar year, may
authorize the merger, consolidation or transfer of assets and liabilities of the
Plan in accordance with this Section 12.02.”
4.    The first sentence of Section 12.04 of the Plan is hereby deleted in its
entirety and replaced with the following:


“The Compensation Committee, or the ERISA Management Committee provided the
projected costs to the Company do not exceed $2.5 million per calendar year, may
terminate the Plan or completely discontinue contributions under the Plan for
any reason at any time.”
IN WITNESS WHEREOF, the ERISA Management Committee of The New York Times Company
has caused this amendment to be executed by a duly appointed member as of the
date first set forth above.


ERISA MANAGEMENT COMMITTEE


By:   /s/ R. Anthony Benten         



                            



